 1   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     ANDREA M. VELASQUEZ, Senior Deputy City Attorney (SBN 249210)
 2   AVelasquez@cityofsacramento.org
     CITY OF SACRAMENTO
 3   915 I Street, Room 4010
     Sacramento, CA 95814-2608
 4   Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
 5
     Attorneys for JOHN PATRICK KELLER
 6

 7
          ***
 8
     Dominick R. Welch (SBN 311096)
 9   WELCH LAW FIRM
     300 Harding Boulevard, Suite 109
10   Roseville, CA 95678
     Telephone: (916) 865-4149
11   Facsimile: (916) 865-4267
     Dom@Welch-LawFirm.com
12
     Attorney for Plaintiff,
13   TIO DINERO SESSOMS

14

15

16                                 UNITED STATES DISTRICT COURT

17                             EASTERN DISTRICT OF CALIFORNIA

18

19   TIO DINERO SESSOMS                                  Case No.: 2:17-cv-00304-WBS-EFB

20                    Plaintiff,                         ORDER FOR DISMISSAL WITH
                                                         PREJUDICE
21       vs.
22
     JOHN PATRICK KELLER; RICHARD
23   WOODS, TONI WINFIELD

24                    Defendants.
25

26        Pursuant to the stipulation of the parties, and for good cause shown, the Court hereby

27   Orders the case dismissed in its entirety with prejudice with each party to bear its own costs,

28   fees and litigation expenses.
                                                    1
                           [Proposed] ORDER FOR DISMISSAL WITH PREJUDICE
     838609
 1   IT IS SO ORDERED

 2

 3   Dated: September 13, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             2
                       [Proposed] ORDER FOR DISMISSAL WITH PREJUDICE
     838609
